MEMORANDUM OPINION
                                         No. 04-12-00538-CR

                                      Janette Michelle GAMEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 12, Bexar County, Texas
                                      Trial Court No. 392923
                              Honorable Scott Roberts, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 31, 2012

DISMISSED

           Pursuant to a plea bargain agreement, appellant Janette Michelle Gamez pled guilty to the

offense of misdemeanor theft. The trial court imposed sentence and signed a certificate stating

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2).     After appellant timely filed a notice of appeal, the clerk sent copies of the

certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e). The clerk’s record,
                                                                                     04-12-00538-CR


which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has

been filed. See TEX. R. APP. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). After reviewing the clerk’s record, the trial court’s certification therefore appears to

accurately reflect that this is a plea bargain case and appellant does not have a right to appeal.

See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). This court

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” TEX. R. APP. P. 25.2(d).

       On September 6, 2012. we gave appellant notice that the appeal would be dismissed

unless an amended trial court certification showing she has the right to appeal has been made

part of the appellate record by October 8, 2012. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-

CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended

certification showing appellant has the right to appeal has not been filed. We therefore dismiss

this appeal. TEX. R. APP. P. 25.2(d).


                                                      PER CURIAM


DO NOT PUBLISH




                                                -2-